Title: From John Adams to James McHenry, 16 May 1799
From: Adams, John
To: McHenry, James


(copied)
Sir
Quincy May 16th. 1799—

I have the honor received your favour of the 10th. and have read the Letter of Brigadier General Macpherson to you of the 3d. and the letters of Mr. Chapman and Mr. Eyerly to him, with great pleasure—
I pray you to present to General Macpherson and the Officers & troops under his Command in the late expedition my thanks for the prudence, Caution, Fortitude & perseverance with which they have conducted this Service, so necessary to their Country, although undoubtedly disagreeable; to an happy & successful conclusion—this you will do in any manner and at any time which you shall judge most proper & convenient—I return you all the Papers as proper to be lodged in your office, and have the honor to be / Your Most Obdt. St.
JA